452 So. 2d 1147 (1984)
Edward Lawrence KEY, Appellant,
v.
STATE of Florida, Appellee.
No. 83-1496.
District Court of Appeal of Florida, Fifth District.
July 19, 1984.
James B. Gibson, Public Defender, and Lucinda H. Young, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Richard B. Martell, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Judge.
A negotiated plea which includes an agreement that the defendant may be sentenced to imprisonment for a period of time in excess of the new sentencing guidelines (although within the minimum and maximum sentence limitations provided by law) is a clear and sufficient reason for departure from those guidelines. See Fla.R. Crim.P. 3.701(b)(6).
Notwithstanding that this sentence was imposed following the entry of a guilty plea, defendant has a right to appeal the sentence because of the departure from the guidelines. See § 921.001(5), Fla. Stat. (1983). However, because there was no error in the departure here, the sentence appealed from is
AFFIRMED.
DAUKSCH and COWART, JJ., concur.